DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-5,17 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 17, the references of record, either singularly or in combination, do not teach or suggest at least: 
“An electronic device, comprising:
a first body;
a second body rotatably connected to the first body;
a processing module disposed in the first body or the second body;
a touch display panel disposed on the second body and coupled to the processing module, wherein the touch display panel has a main display part, a first display part, and a second display part, and the first display part and the second display part are located on two opposite sides of the second body; and
at least one sensing unit disposed in the first body or the second body and coupled to the processing module,
wherein when the at least one sensing unit detects that the first body and the second body are closed relative to each other, the processing module is switched to a first mode, wherein in the first mode, the main display part is deactivated, and the first display part and the second display part are adapted to synchronously display or individually display a first message, a second message, or a third message,
wherein the at least one sensing unit detects a distance of a user relative to the first body or the second body, when the distance is greater than a predetermined value, at least one of the first display part and the second display part displays the first message, and when the distance is less than the predetermined value, at least one of the first display part and the second display part displays the second message.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175